COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00281-CV


Industrial Models, Inc.                    §    From the 236th District Court

                                           §    of Tarrant County (236-264887-13)
v.
                                           §    July 24, 2014
SNF, Inc. d/b/a Brand FX Body
Company                                    §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that appellee SNF, Inc. d/b/a Brand FX Body Company

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By    /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston